Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 9, 2006








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed February 9, 2006. 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00051-CV
____________
 
IN RE RALPH O. DOUGLAS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 20, 2006, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2005); see also Tex. R. App. P. 52.  In his petition, relator sought to have this
court compel the Honorable Michael Wilkerson, presiding judge of the 179th
District Court, to rule on his motion for a nunc pro judgment.  Relator=s motion sought to change the
commencement of his jail time on his sentence for his August 15, 2000
conviction in cause number 850272 to January 22, 1999, the date he commenced
serving his sentence in cause numbers 791339 and 791340.
Relator has not established that he is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus. 




 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed February 9, 2006.
Panel consists of
Chief Justice Hedges and Justices Yates and Anderson.